Election/Restrictions
The reply filed on 3/29/22 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
 	Applicant elected Group I, claims 1-13 and 23.  However, this is only a partial/incomplete election, since the restriction requirement of 3/17/22 further requires an election of a type of anchor and a type of pulse generator implantation (copied below for convenience; the original instructions are also included below for clarity):
A. Anchor 
A1. Discrete anchor (Figures 6-7; see claims 5-7, 17)
A2. Monolithic anchor (Figures 3-4; see claim 8)

B. Pulse generator
B1. Midaxillary implantation (Figure 1; see claim 21)
B2. Adjacent to anchor (Figures 10, 12; see claim 22)

Instructions: A complete election includes an election of one of Group I or II, and one type of anchor (A1 or A2), and one type of pulse generator implant (B1 or B2).

See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792